                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                       Case No. 18-cv-05931-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING DEFENDANT'S
                                                  v.                                        MOTION FOR FAIR AND IMPARTIAL
                                   9
                                                                                            HEARING
                                  10        TIMBERLY E. HUGHES,
                                                                                            Re: Dkt. No. 40
                                                        Defendant.
                                  11

                                  12           On March 5, 2020, Defendant Timberly E. Hughes (“Defendant”), proceeding pro se, filed
Northern District of California
 United States District Court




                                  13   a “Motion for a Fair and Impartial Hearing.” Dkt. No. 40. The Court construes this motion as a

                                  14   motion for disqualification. The Court finds this motion suitable for resolution without oral

                                  15   argument. Having considered the papers filed in support of the motion, the Court hereby DENIES

                                  16   this motion for disqualification.

                                  17   I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY
                                  18           On September 27, 2018, the United States brought this action to collect from Defendant

                                  19   outstanding civil penalty assessments (31 U.S.C. § 5321(a)(5)), commonly known as FBAR

                                  20   penalties, which were assessed against Defendant, for her alleged failure to timely report her

                                  21   financial interest in, and/or her signatory authority over, foreign bank accounts for the 2010, 2011,

                                  22   2012, and 2013 calendar years, as required by 31 U.S.C. § 5314 and its implementing regulations,

                                  23   as well as all associated penalties and interest. Compl. ¶ 1.

                                  24            On October 11, 2018, the United States sent Defendant a request to waive service of the

                                  25   summons in this action. On October 29, 2018, Defendant’s attorney executed the waiver on her

                                  26   behalf, and on November 20, 2018, the waiver was filed with the Clerk of Court. Dkt. No. 6. The

                                  27   parties then executed a series of stipulations to extend time for Defendant to answer or otherwise

                                  28   appear in this action in furtherance of settlement discussions in this matter. However, Defendant
                                   1   failed to answer or otherwise respond to the complaint by the September 30, 2019 deadline

                                   2   contained in the final stipulation. See Dkt. No. 11. The United States subsequently moved the

                                   3   Clerk of Court for entry of default against Defendant on November 13, 2019 and the Clerk entered

                                   4   default that same day. See Dkt. Nos. 16, 19. On November 15, 2019, the parties filed a joint case

                                   5   management statement that stated, “[t]he parties were unable to agree to a settlement, and Ms.

                                   6   Hughes does not wish to contest this action.” Dkt. No. 20 at 3.

                                   7          On December 6, 2019, the United States filed a motion for default judgment. Dkt. No. 25.

                                   8   Defendant never filed an opposition to the motion for default judgment. On February 7, 2020, the

                                   9   Court held a hearing on the United States’ motion. Dkt. No. 33. Defendant appeared at the

                                  10   hearing by telephone and requested that the Court delay entry of judgment in this case for two

                                  11   weeks. Id. Defendant informed the court, for the first time, that she “was told by the ‘Offer in

                                  12   Compromise’ (OIC) officer for the IRS that the judgment could affect [her] OIC offer.” Dkt. No.
Northern District of California
 United States District Court




                                  13   40 at 2. Defendant wanted to make sure that she could work with the IRS. Id. Defendant claims

                                  14   that, at the hearing, this Court stated that it would be very difficult for the Defendant to convince

                                  15   the Court that Defendant’s actions were not willful as alleged in the complaint. Dkt. No. 40 at 2.

                                  16   Defendant also states that she was “baited” into discussing the merits of the case. Id. Defendant

                                  17   states that she “felt completely bullied by the judge and government attorney” when asked to

                                  18   decide at the hearing for the motion for default judgment whether Defendant intends to contest the

                                  19   motion. Id. at 3. Defendant represented to the Court that she did not contest the motion for

                                  20   default judgment. Dkt. No. 33; Dkt. No. 40 at 3. Defendant claims that the Court stated that is

                                  21   what the Court thought Defendant would end up doing. Dkt. No. 40 at 3. Defendant states, “[i]t

                                  22   later occurred to be that, of course that is what the judge would expect me to do after bullying me

                                  23   in the courtroom and telling me how he’d already made up his mind.” Id. The Court granted

                                  24   Defendant’s request that the Court delay entry of judgment by two weeks. Dkt. No. 33.

                                  25          On February 10, 2020, Defendant filed a “request for leave to answer out of time,” which

                                  26   the Court construed as a motion to set aside entry of default. Dkt. No. 34.

                                  27          On March 5, 2020, Defendant filed this motion for disqualification of the undersigned with

                                  28   an affidavit. Dkt. No. 40.
                                                                                          2
                                   1   II.      DISCUSSION

                                   2            A.     Legal Standard
                                   3            Defendant has not provided the Court with any legal basis for her motion. The Court,

                                   4   however, assumes that Defendant’s motion is made pursuant to 28 U.S.C.A. § 144 and 28 U.S.C.A

                                   5   § 455.

                                   6            Section 144 provides:
                                                       Whenever a party to any proceeding in a district court makes and
                                   7                   files a timely and sufficient affidavit that the judge before whom the
                                   8                   matter is pending has a personal bias or prejudice either against him
                                                       or in favor of any adverse party, such judge shall proceed no further
                                   9                   therein, but another judge shall be assigned to hear such proceeding.

                                  10                   The affidavit shall state the facts and the reasons for the belief that
                                                       bias or prejudice exists, and shall be filed not less than ten days
                                  11
                                                       before the beginning of the term at which the proceeding is to be
                                  12                   heard, or good cause shall be shown for failure to file it within such
Northern District of California




                                                       time. A party may file only one such affidavit in any case. It shall
 United States District Court




                                  13                   be accompanied by a certificate of counsel of record stating that it is
                                                       made in good faith.
                                  14
                                                Section 455 provides in relevant part:
                                  15                   (a) Any. . . magistrate judge . . . shall disqualify himself in any
                                                       proceeding in which his impartiality might reasonably be
                                  16
                                                       questioned.
                                  17                   (b) He shall also disqualify himself in the following circumstances:
                                                       (1) Where he has a personal bias or prejudice concerning a party . .
                                  18                   ..
                                  19            The test for personal bias or prejudice in section 144 is identical to that in section

                                  20   455(b)(1), and the decisions interpreting this language in section 144 are controlling in the

                                  21   interpretation of section 455(b)(1). See United States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980);

                                  22   United States v. Carignan, 600 F.2d 762, 764 (9th Cir. 1979); United States v. Olander, 584 F.2d

                                  23   876, 882 (9th Cir. 1978). A motion properly brought pursuant to section 144 will also raise a

                                  24   question concerning recusal under section 455(b)(1). See United States v. Sibla, 624 F.2d 864,

                                  25   867 (9th Cir. 1980).

                                  26            “The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C. § 455 is the

                                  27   same: Whether a reasonable person with knowledge of all the facts would conclude that the

                                  28   judge's impartiality might reasonably be questioned.” United States v. Hernandez, 109 F.3d 1450,
                                                                                           3
                                   1   1453 (9th Cir.1997) (per curiam) (brackets and internal quotation marks omitted).

                                   2           “Although the substantive test for bias or prejudice is identical in sections 144 and 455, the

                                   3   procedural requirements of the two sections are different.” United States v. Sibla, 624 F.2d 864,

                                   4   867 (9th Cir. 1980). For section 144, relief is conditioned upon the filing of a timely and legally

                                   5   sufficient affidavit. See United States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980); Blum v. Gulf

                                   6   Oil Corp., 597 F.2d 936, 938 (5th Cir. 1979); United States v. Azhocar, 581 F.2d 735, 738-40 (9th

                                   7   Cir. 1978), cert. denied, 440 U.S. 907, 99 S.Ct. 1213, 59 L.Ed.2d 454 (1979); United States v.

                                   8   Bennett, 539 F.2d 45, 51 (10th Cir.), cert. denied, 429 U.S. 925, 97 S.Ct. 327, 50 L.Ed.2d 293

                                   9   (1976). If the judge determines that “the accompanying affidavit specifically alleges facts stating

                                  10   grounds for recusal under section 144, the legal sufficiency of the affidavit has been established,

                                  11   and the motion must be referred to another judge for a determination of its merits.” See United

                                  12   States v. Sibla, 624 F.2d 864, 867 (9th Cir. 1980).
Northern District of California
 United States District Court




                                  13           Section 455, on the other hand, sets forth no procedural requirements. “That section is

                                  14   directed to the judge, rather than the parties, and is self-enforcing on the part of the judge.” See

                                  15   United States v. Sibla, 624 F.2d 864, 868 (9th Cir. 1980); see also Davis v. Board of School

                                  16   Commissioners, 517 F.2d 1044, 1051 (5th Cir. 1975), cert. denied, 425 U.S. 944, 96 S.Ct. 1685,

                                  17   48 L.Ed.2d 188 (1976). Section 455 includes no provision for referral of the question of recusal to

                                  18   another judge. See, e.g., Nicodemus v. Chrysler Corp., 596 F.2d 152, 157 & n.10 (6th Cir. 1979).

                                  19   Instead, a motion under section 455 requires a judge to determine “whether all the circumstances

                                  20   call for recusal under the self-enforcing provisions of section 455(a) & (b)(1), a matter which rests

                                  21   within the sound discretion of the judge.” See United States v. Sibla, 624 F.2d 864, 868 (9th Cir.

                                  22   1980); United States v. Schreiber, 599 F.2d 534, 536 (3d Cir.), cert. denied, 444 U.S. 843, 100

                                  23   S.Ct. 86, 62 L.Ed.2d 56 (1979).

                                  24           B.      Analysis
                                  25           The Court first considers herein whether the affidavit submitted by Defendant is, for

                                  26   purposes of section 144, legally sufficient. An affidavit filed pursuant to section 144 is generally

                                  27   “not legally sufficient unless it specifically alleges facts that fairly support the contention that the

                                  28   judge exhibits bias or prejudice directed toward a party stemming from an extrajudicial source,”
                                                                                           4
                                   1   see United States v. Sibla, 624 F.2d 864, 868 (9th Cir. 1980), i.e., a source other than “conduct or

                                   2   rulings made during the course of the proceeding.,” see Toth v. Trans World Airlines, Inc., 862

                                   3   F.2d 1381, 1388 (9th Cir. 1988) (finding affidavit “legally insufficient” where challenge based on

                                   4   “conduct during the judicial proceeding”). Further, a judge's views on legal issues may not serve

                                   5   as the basis for motions to disqualify. United States v. Azhocar, 581 F.2d 735, 738 (9th Cir.

                                   6   1978), cert. denied, 440 U.S. 907, 99 S.Ct. 1213, 59 L.Ed.2d 454 (1979). As the Supreme Court

                                   7   has explained:
                                                        opinions formed by the judge on the basis of facts introduced or
                                   8                    events occurring in the course of the current proceedings, or of prior
                                   9                    proceedings, do not constitute a basis for a bias or partiality motion
                                                        unless they display a deep-seated favoritism or antagonism that
                                  10                    would make fair judgment impossible. Thus, judicial remarks
                                                        during the course of a trial that are critical or disapproving of, or
                                  11                    even hostile to, counsel, the parties, or their cases, ordinarily do not
                                                        support a bias or partiality challenge.
                                  12
Northern District of California
 United States District Court




                                       Liteky v. United States, 510 U.S. 540, 555 (1994); accord United States v. Wilkerson, 208 F.3d
                                  13
                                       794, 799 (9th Cir.2000) (“To disqualify a judge, the alleged bias must constitute animus more
                                  14
                                       active and deep-rooted than an attitude of disapproval toward certain persons because of their
                                  15
                                       known conduct.” (internal quotation marks omitted)).
                                  16
                                              Here, the affidavit submitted by Defendant in support of her motion is legally insufficient.
                                  17
                                       Defendant has not alleged that the Court has exhibited bias or prejudice towards Defendant
                                  18
                                       stemming from an extrajudicial source. Instead, Defendant complains about the Court’s alleged
                                  19
                                       remarks during the hearing on the United States’ motion for default judgment. Although
                                  20
                                       Defendant never responded to the United States’ complaint or filed an opposition to the United
                                  21
                                       States’ motion for default judgment prior to the hearing, Defendant complains that the Court
                                  22
                                       allegedly stated it “already decided defendant’s actions were willful and that the court not likely
                                  23
                                       be convinced otherwise.” Dkt. No. 40 at 1. Defendant complains that “[t]his was stated without
                                  24
                                       any evidentiary hearing and before the defendant even answer the complaint or any discovery was
                                  25
                                       undertaken and before there was even any pretrial conference.” Id. In Defendant’s affidavit,
                                  26
                                       Defendant alleges that the Court stated that “it would be very difficult for [Defendant] to convince
                                  27
                                       him that [her] actions were not willful as alleged in the complaint, as [the Court] stated that
                                  28
                                                                                            5
                                   1   [Defendant] had checked the box on one of [her] returns that an FBAR filing was due.” Id. at 2.

                                   2   The Court did not unequivocally state that Defendant’s actions were willful but instead engaged

                                   3   the Defendant in a discussion regarding evidence she had to support her position because she had

                                   4   not opposed the motion prior to the hearing. Defendant complains that after she provided

                                   5   information regarding her mortgage loans, the Court allegedly stated, “so you lived in the house,

                                   6   so you got a benefit and you should have reported it.” Id. at 3. These remarks that the Court

                                   7   allegedly made were “on the basis of facts introduced or events occurring in the course of the

                                   8   current proceedings” and “do not constitute a basis for a bias or partiality motion” because they do

                                   9   not “display a deep-seated favoritism or antagonism that would make fair judgment impossible.”

                                  10   Liteky v. United States, 510 U.S. 540, 555 (1994).

                                  11           Furthermore, despite representing to the Court that she does not wish to contest this action,

                                  12   (dkt. no. 20 at 3), and her failure to file any opposition to the United States’ motion for default
Northern District of California
 United States District Court




                                  13   judgment, Defendant claims that at the hearing on the United States’ motion for default judgment,

                                  14   she felt bullied by the Court and the government attorney when the United States’ counsel stated

                                  15   that Defendant would need to make up her mind “right then and there” if she was going to fight

                                  16   the motion. Dkt. No. 40 at 3. Since Defendant claims that this exchange occurred at the hearing

                                  17   for the United States’ motion for default judgment, the Court’s agreement that Defendant should

                                  18   make clear whether she intended to fight in motion did not display a deep-seated favoritism or

                                  19   antagonism. Consequently, as Defendant has failed to assert any facts supporting a possible

                                  20   cognizable ground for recusal under section 144 or otherwise, the Court finds the affidavit is not

                                  21   legally sufficient.

                                  22           With regard to section 455, the Court has considered whether the instant motion identifies

                                  23   any ground upon which disqualification would be warranted, as well as whether there is any other

                                  24   ground for disqualification, and finds no such ground exists. As discussed above, the Court’s

                                  25   comments did not create reasonable grounds for questioning his impartiality as the comments were

                                  26   based on evidence provided to the Court and Defendant’s representations at the hearing. These

                                  27   comments did not display a deep-seated favoritism or antagonism that would make fair judgment

                                  28   impossible.
                                                                                          6
                                   1   III.   CONCLUSION

                                   2          Accordingly, Defendant’s motion for disqualification is hereby DENIED.

                                   3   IT IS SO ORDERED.

                                   4   Dated: March 31, 2020

                                   5

                                   6
                                                                                               JOSEPH C. SPERO
                                   7                                                           United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     7
